          Case 1:21-cv-01633-RBW Document 46 Filed 07/09/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
         v.                                       )      Civil Action No. 21-1633 (RBW)
                                                  )
 AON PLC, et al.                                  )
                                                  )
                Defendants.                       )
                                                  )

                                                 ORDER

        In accordance with the oral rulings issued by the Court at the motions hearing held on

July 6, 2021, via teleconference, it is hereby

        ORDERED that the Defendants’ Motion for Entry of Protective Order and Production of

Investigation Materials, ECF No. 16, is DENIED WITHOUT PREJUDICE. It is further

        ORDERED that the Defendants’ Motion for Expedited Entry of Scheduling Order, ECF

No. 34, is GRANTED IN PART AND DENIED IN PART. The motion is GRANTED to the

extent that the defendants seek the scheduling of trial in this case. The motion is DENIED in all

other respects. It is further

        ORDERED that the Defendants’ Motion to Compel Response to Special Interrogatories,

ECF No. 36, is DENIED WITHOUT PREJUDICE. It is further

        ORDERED that, on or before July 12, 2021, the parties shall meet and confer regarding

a protective order and a case management order. It is further

        ORDERED that, on or before July 13, 2021, at 5:00 p.m., the parties shall advise the

Court in writing as to whether the hearing currently scheduled for July 15, 2021, is necessary to




                                                   1
          Case 1:21-cv-01633-RBW Document 46 Filed 07/09/21 Page 2 of 2




resolve any remaining disputes regarding the proposed protective and case management orders.

It is further

        ORDERED that, on July 15, 2021, at 3:00 p.m., the parties shall appear before the Court

for a status conference, via teleconference, by calling 1-877-873-8017 and entering the Court’s

access code (8583213) followed by the pound key (#). It is further

        ORDERED that the bench trial in this case shall occur from November 18, 2021, to

November 23, 2021, and from December 20, 2021, to December 22, 2021.

        SO ORDERED this 9th day of July, 2021.


                                                            REGGIE B. WALTON
                                                            United States District Judge




                                                2
